Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 12 November 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson Nov. 12th. 1814

To see Abby Adams’ marriage announced in the public Paper, was at this time, to us a very unexpected Event, as I never heard the least intimation of such an establishment when at Quincy—We were weary of conjectures, till I received your kind letter of last Friday.—But concluded such an early, & sudden marriage must be from a well grounded assurance of the Gentlemans being possessed of a large property—but am pleased to find you think he has other good qualities, for we consider Abby, to be too amiable to be sacrificed at the Shrine of Mammon—I regret that her Mother has so deeply shaded by her cold, unaccountable conduct, what otherways might have been a very pleasant, & agreeable circumstance—to the whole family—We find there are ways my Sister to wound the best feelings of the Heart, which no human legal court can compensate—& which can only be estimated, & properly adjusted by the recording Angel—How often must he blush to register the Ingratitude of mortals—
As the Newyork air is of so much benefit to Mrs Sarah Adam’s Health, & so much superior to the northern in her estimation, I presume, we ought all to rejoice in her pleasing, & very brilliant Prospects—& sincerely wish that both she, & her Daughter, may happily realize all her most pleasant anticipations, & find for each, a most delightful Home—
As there seems to be at present rather a Drought of foreign news, Mrs Adams has at least the honour of furnishing a Subject for domestic, & tea table conversation, & whatever remarks Benevolence—& Propriety may suggest—The aged Mr Dalton too may claim some share of the Palm, for his absence affects the national Interests, & sets the tongue of a jealous people in motion—He has not only worshiped the golden calf, but has run off with it, amounting to fifteen thousand Dollars, the Sum for which he had no bondsman—This is said, but I cannot believe it true—
I wish better men, filled publick offices—When we look arround, & within, who can doubt the depravity of human Nature?—
As to the landed Interest of ours, I do repeat, that I desire you to do what may be deemed best—& I will assent—
We are all as well as usual, excepting colds—Miss Peggy, coughs a good deal, but otherways seems well, & is a very pleasant sensible companion—
I have forgot whether I told you I was delighted to see my Son walk so much better than he has for years past—His health is better & I think he looks better every way—& no Son, need be more attentive to his Mother, than he was to me while in Boston—I mention it, because I know how interested we are in each others Pleasures—I was glad to hear he, spent the annual return of years with the venerable President, & united in the grateful feelings peculiar to the day, for his useful life, & protracted Days—& remarkable health, & Serenity—when I look upon him, it always reminds me of that line of the Poet, “Eternal Sunshine settles on his head”—
Tell my dear Cousins, that none but those minds which have imbibed erroneous Ideas of religion, can believe it deprives them of any rational pleasures, though some amusements may be lawful, but not expedient—& that I hope, they will always have cause to be innocently Gay—& never wish to see any other Cosmetic, than a good Conscience—This gives cheerfulness, & throws a lustre over every feature—Such as beautifies the loved Countenance of my dear Brother, & Sister—& will glow I trust, with added beauty, when this mortal, shall have put on Immorality—
With respect, love, & gratitude, I am ever yours / affectionately


E— PeabodyI have been looking for the character of our deceased friend Madam Warren—but have not met with it yet—